STATE OF LOUISIANA

                 COURT OF APPEAL, FIRST CIRCUIT

NANCY       LEBOUEF                                                                        NO.       2022       CW    0050


VERSUS


AMERICAN          SERVICE        INSURANCE
COMPANY,          INC.,       BERGERON
MOBILE       HEALTH       SERVICE,           INC.,                                               MARCH      28,       2022

AND    SHAWN          CAILLOWAY




In    Re:             Louisiana        Insurance           Guaranty Association,                         applying           for
                      supervisory            writs,             32nd      Judicial               District.            Court,
                      Parish     of    Terrebonne,              No.    184338.




BEFORE:               McDONALD,        LANIER,        AND WOLFE,              JJ.


        WRIT          GRANTED     IN    PART       AND     DENIED        IN    PART.        The     portion           of    the
district          court' s       December          10,     2021        judgment granting in part the
motions          to     compel        and        ordering            defendant,           Louisiana             Insurance
Guaranty Association,                       to    pay plaintiff $ 750. 00                      in   attorneys              fees
and    all       costs        associated          with          filing       the     motions          in    the       amount

of $    367. 74         plus     any        and      all    additional               costs        associated               with

filing       the        motion        and    appearing            at    the     hearing          of      November           19,
2021    is       reversed.            The    judgment           of     the    district           court      denied          the
motions          to    compel,        finding the discovery responses by defendants
sufficient.             Attorneys'           fees        may     be     awarded           only      if     an   order        is
issued directing that discovery requests be answered pursuant to
the directive of La. Code Civ. P. art.  1469. Russell v. Snelling
Personnel,             2001- 2134 (         La.    App.     1st        Cir.     10/ 9/ 02),         835     So. 2d         672,
679- 80.          La.     Code    Civ.       P.    art.         1469    does        not    authorize            the    award
of    attorneys'           fees       and    costs         to    a    mover        when    a     motion         to    compel
is     denied.                This     writ        application                is     denied           in    all        other

respects.



                                                            JMM
                                                            WSL
                                                            EW




COURT       OF   APPEAL,        FIRST       CIRCUIT




       DEPUTY           LERK    OF    COURT
                 FOR    THE    COURT